721 N.W.2d 594 (2006)
Roger ROMANS, Plaintiff-Appellee,
v.
CHARTER TOWNSHIP OF HIGHLAND, Defendant-Appellant.
Docket No. 130914. COA No. 256251.
Supreme Court of Michigan.
September 29, 2006.
On order of the Court, the application for leave to appeal the January 19, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the order of the Oakland Circuit Court granting summary disposition to the defendant. As this Court explained in Horace v. City of Pontiac, 456 Mich. 744, 757, 575 N.W.2d 762 (1998), "[a] danger of injury caused by the area in front of an entrance or exit is not a danger that is presented by a physical condition of the building itself." In Fane v. Detroit Library Comm, 465 Mich. 68, 78, 631 N.W.2d 678 (2001), this Court held that "in determining whether an item or area outside the four walls of a building is `of a public building,' the courts should consider whether the item or area where the injury occurred is physically connected to and not intended to be removed from the building." Here, the alleged defect is the lack of a physical connection between the sidewalk and the covered entryway; thus, the area complained of is not physically connected to the building. Accordingly, the trial court correctly concluded that the gap between the sidewalk and the entryway is not a defect "of the public building."
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.